Case 1:19-cv-00302-ENV-SJB Document 16 Filed 07/23/19 Page 1 of 4 PageID #: 86



                                      505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                              tel. 516.303.0552
Sheehan & Associates, P.C.                                                    fax 516.234.7800
                                                                 spencer@spencersheehan.com

                                                             July 23, 2019
Magistrate Judge Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201                                   Re:     1:19-cv-00302-ENV-SJB
                                                             Kennedy v. Mondelez Global LLC

Dear Magistrate Judge Bulsara:

         This office represents the plaintiffs. On June 11, 2019 and July 17, 2019, defendant
requested pre-motion conferences prior to moving to dismiss the Complaint and First Amended
Complaint (“FAC”). Fed. R. Civ. P. 12(b)(1), (b)(6). ECF Nos. 14-15. As defendant’s current
letter acknowledges and relies on the June 11, 2019, plaintiff shall address the arguments raised in
both letters. In accordance with the Court’s Individual Motion Practices and Rules, plaintiff’s
response is filed “within seven days” of defendant’s pre-motion letter. Section III (A).

I. Product’s Name Referring Exclusively to More Valued Component is Misleading

       The FAC asserts that consumers plausibly “expect foods to have common or usual names
which contain simple and direct terms to indicate its basic nature and characterizing properties or
ingredients.” FAC 22 mirroring 21 C.F.R. § 102.5(a).

   A.          “Grahams” is Not a Fanciful Name Like “FROOT LOOPS”

        Defendant claims it is “implausible” or “hyper-literal” for consumers to believe that “the
product name ‘grahams’ implies that a product is made of a specific type of flour, let alone that it
is the predominant type of flour in the product.” ECF 9 at 2 citing McKinnis v. Kellogg USA,
No. 07-cv-2611, 2007 WL 4766060, at *4 (C.D. Cal. Sept. 19, 2007) (“No reasonable consumer
would view the trademark “FROOT LOOPS” name as describing the ingredients of the cereal.”).

        Defendant’s argument by analogy fails. In McKinnis, “FROOT” was a “fanciful take on
the word FRUIT,” a “trademarked name” and appeared separately from the “description of the
actual ingredients of the cereal itself.” 2007 WL 4766060, at *4. “Grahams” is not a “a fanciful
name commonly used by the public” for the Products or any product which contains graham flour.
ECF 15 at 2. A “fanciful name” is “overimaginative and unrealistic” – such as “moon pie” or
“Hershey’s Kisses.” “Grahams” is spelled correctly – not as “Grams” – which otherwise could tip
the consumer off that the Products may not be what they appear to be. Second, “Graham”
(singular) refers to a specific standardized ingredient which has had a common consumer
understanding for over 50 years, FAC 11 (“Graham flour is a coarse-ground “unbolted” flour,
made from the whole grain”) 21 C.F.R. § 137.200(a) (“Whole wheat flour, graham flour, entire
wheat flour is the food prepared by so grinding cleaned wheat”).

                                                 1
Case 1:19-cv-00302-ENV-SJB Document 16 Filed 07/23/19 Page 2 of 4 PageID #: 87



       Defendant’s conclusory statement that “Grahams” is “[a]n appropriately descriptive term”
and the name the public uses for a food which has a modicum of graham flour is devoid of factual
support even though it is a factual question not suitable for a motion to dismiss. ECF 9 at 1.
Defendant has not offered proof such as consumer surveys or studies showing the public uses the
term in this way despite the FAC’s “well-pleaded factual allegations” that the public expects
graham crackers to be mostly whole wheat flour.1 FAC 13 (“Average Americans fondly recall
graham crackers as a hearty snack”), 25 (“It would not be unreasonable for consumers to expect
the Products to only contain graham flour”), 38-39.

    B.            Context of Products Weighs Against Dismissal

        The FAC alleges it is plausible to expect the Products are predominantly whole grain due
to (1) being named after a whole grain ingredient, (2) “8 g of whole grain” claim, (3) distinction
from cookies in terms of sale and consumption patterns, (4) evolution of product and exposure of
consumers to varieties of products which more appropriately reflect the product name, (5)
emphasis on alternative sweetener to sugar, consistent with standard graham crackers and (6)
darker hue of products, indicative to consumers (wrongly) of whole grain content.

         In all instances where a Court finds a product’s name misleading, “the labeling of the
products make[s] abundantly clear that they contain ingredients other than” those indicated or
implied in the product name, due to an ingredient list. ECF 15 at 2 citing Ackerman v. Coca-Cola
Co., No. 09-cv-395, 2010 WL 2925955, at *15 (E.D.N.Y. July 21, 2010) (“vitaminwater” misled
“reasonable consumer[s] into believing that vitaminwater is composed solely of vitamins and
water” despite the presence of an ingredient list); ECF 9 at 2 (“an ambiguous labeling statement is
not deceptive if…ingredient list or other disclaimers—would cure any deception.”) citing In re
100% Grated Parmesan Mktg. & Sales Practices Litig., 275 F. Supp. 3d 910, 922 (N.D. Ill. 2017)
(cellulose on ingredient list made it evident the product could not only be cheese) and Workman
v. Plum Inc., 141 F. Supp. 3d 1032, 1035 (N.D. Cal. 2015) (listing of fruit purees in order of
predominance by weight not required to be proportional to vignettes) but see Mantikas v. Kellogg
Company, 910 F.3d 633 (2d Cir. 2018) (“we cannot conclude that these disclosures [ingredient
list] on the side of the box render Plaintiffs' allegations of deception implausible”).

        An unstated difference between defendant’s authorities and these facts is that both shelf-
stable parmesan cheese and fruit puree blend are subject to regulations which specifically
permitted the conduct alleged to be misleading. In re 100% Grated Parmesan Mktg. & Sales
Practices Litig. (cellulose allowed as “filler” under standards of identity); Workman (vignettes on
juice or puree blends need not be proportional to their presence in the product); 21 C.F.R. 102.33.
In contrast to cheese and juice, no regulations exist with respect to labeling of crackers, other than
the principles contained in the common or usual name regulation. FAC 22, 33; 21 C.F.R. 102.5.




1
  The FAC alleged that “grahams” is an inaccurate common or usual name for the Products because the word
“graham” implies that this type of flour is present in an amount greater than other flour varieties (enriched or white
flour). While in places the FAC states that “graham flour” is represented as “100% of the Product,” this should read
as “100% of the flour used in the Product.” It is not possible to convert flour into a food without other ingredients
and other paragraphs of the FAC reflect this.

                                                          2
Case 1:19-cv-00302-ENV-SJB Document 16 Filed 07/23/19 Page 3 of 4 PageID #: 88



        Defendant correctly notes that “Honey Maid graham crackers do not purport to be “Made
with Graham Flour.” ECF 9 at 2 citing Mantikas, 910 F.3d 633 (2d Cir. 2018) (“Made with Whole
Grain” to suggest that whole grains were the predominant ingredient in Cheez-It crackers”).
However, this means that there is less of a question whether products named for a whole wheat
flour are misleading where that ingredient is not predominant compared to enriched flour.

II. Defendant Miscasts Plaintiff’s “Fiber” Claims

        The parties agree that the labeling, other than the Nutrition Facts, do not mention fiber and
that “the FDA authorizes manufacturers to make “expressed nutrient content claims,” or “direct
statement[s] about the level . . . of a nutrient in the food.” ECF 15 at 3 quoting 21 C.F.R. §
101.13(b)(1). While a product can make expressed nutrient content claims about whole grain
content, this is subject to the requirement that it not be misleading and does not imply a particular
level of the ingredient, i.e., "high" or "excellent source.” 21 C.F.R. § 101.13(i)(3). The
quantitative statement of “8g Whole Grain” without reference to refined grain is misleading
because, together with the Product’s name, implies the predominant ingredient is whole grain.

       Nevertheless, the FAC alleges the Products make implied nutrient content claims outside
the scope of those permitted by law, based on “long established relationships between ingredients
and nutrients such that when a label draws attention to an ingredient, it is impliedly highlighting
the presence of the associated nutrient.” FAC 90 citing 21 U.S.C. § 343(r)(1) and 21 C.F.R. §
101.65 (“claim that a product is made with or otherwise contains a whole grain…implies that the
product is a good source of total dietary fiber.”).

III. Analysis of Bristol-Myers Squibb is Appropriate at Certification Stage

         Defendant asks for dismissal of the claims asserted by non-New York plaintiffs based on
lack of personal jurisdiction. ECF 9 at 3 citing Bristol-Myer Squibb v. Superior Court of
California, 137 S. Ct. 1773 (2017). Defendant anticipated plaintiff’s response to Bristol-Myers –
that it “addressed mass tort actions rather than class actions” and was filed in state court. Gonzalez
v. Costco Wholesale Corp., No. 16-cv-2590, 2018 U.S. Dist. LEXIS 171000, at *18 (E.D.N.Y.
Sep. 29, 2018). While authority can be located supporting the application of Bristol-Myers in a
class action, a closer look shows the consideration of personal jurisdiction was incidental to those
Courts’ dispositions. ECF 9 at 3 citing Spratley v. FCA US LLC, No. 17-cv-0062, 2017 WL
4023348, at *7 (N.D.N.Y. Sept. 12, 2017) (where the “first-filed” rule was not applicable for
dismissal due to similar case within same District, applying Bristol-Myers to effectively dispose
of the majority of the claims). Given the “‘unsettled nature of the law following Bristol-Myers’ –
specifically its applicability to federal class actions,” the Court should defer decision on its
applicability until class certification. Gonzalez, 2018 U.S. Dist. LEXIS 171000, at *19.

IV. Conclusion

       For the foregoing reasons, defendant’s request for a pre-motion conference should be
denied. Thank you.
                                                         Respectfully submitted,
                                                          /s/ Spencer Sheehan
                                                         Spencer Sheehan

                                                  3
Case 1:19-cv-00302-ENV-SJB Document 16 Filed 07/23/19 Page 4 of 4 PageID #: 89




                                       Certificate of Service

I certify that on July 23, 2019, I served the foregoing by the method below to the persons or entities
indicated, at their last known address of record (blank where not applicable).

                                            CM/ECF              First-Class Mail        Email
 Defendant’s Counsel                            ☒                     ☐                   ☐


                                                                /s/ Spencer Sheehan
                                                                Spencer Sheehan
